Name: Council Implementing Regulation (EU) 2019/92 of 21 January 2019 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: international law;  Europe;  international affairs;  civil law;  international security;  European construction
 Date Published: nan

 22.1.2019 EN Official Journal of the European Union L 19/1 COUNCIL IMPLEMENTING REGULATION (EU) 2019/92 of 21 January 2019 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) and (3) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) Following the death of a designated person, the Council considers that the entry for this person should be deleted from Annex I to Regulation (EU) No 269/2014. (3) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 269/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2019. For the Council The President F. MOGHERINI (1) OJ L 78, 17.3.2014, p. 6. ANNEX The entry concerning the following person is deleted from the list set out in the Annex I to Regulation (EU) No 269/2014: 150. Iosif (Joseph) Davydovich KOBZON